Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED OFFICE ACTION


Claim Status
 
Claims 1-18 are pending for this application.

Information Disclosure Statement (IDS)
The IDS submitted on 01/06/2021 has been considered.


Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,4,5,6,7,8,9,10,11,14,15,16,17 and 18 are   rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,4,5,6,7,8,11,12,13,14,15 and 16 of U.S. Patent No. 10, 862, 582. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. 
Underline are the claim limitations that are identical between the claims: 
Present Application
U.S. Patent No.  10862582
As per claim 1, A receive device to be used with an Optical Time-Domain Reflectometer (OTDR) unit when the OTDR unit and the receive device are connected toward opposite ends of an optical fiber link under test, the receive device comprising: a light source connectable toward the optical fiber link under test to transmit a presence signal that is detectable by the OTDR unit; a status detector coupled to the optical fiber link under test to receive a status signal propagating along the optical fiber link under test and determine a current status state therefrom; and a status indicator to notify a user of the receive device of the determined current status state.  


 

As per claim 1,  A receive device to be used with an Optical Time-Domain Reflectometer (OTDR) unit when the OTDR unit and the receive device are connected toward opposite ends of an optical fiber link under test, the receive device comprising: an optical fiber path connectable toward the optical fiber link under test and comprising event features defining a signature that is detectable by the OTDR unit;  a status detector coupled to the optical fiber path to receive a status signal propagating along the optical fiber link under test and determine a current status state therefrom;  and a status indicator to notify a user of the receive device of the determined current status state. 



10,862,582 does not explicitly
mention the following limitation “a light source … to transmit a presence signal…;… link under test…”, It would have been obvious to one in the ordinary skills in the art to understand that the Patent application shows  a LASER SOURCE ( 160) which well known by ordinary skills in the art as a light source   within FIG. 4 ,  and “to transmit a presence signal”  - the following is obvious to one in the ordinary skills in the art as a signal that is sent by the LASER SOURCE ( 160) to the OTDR unit when the light is activated, and the “fiber link” as mentioned within the current application claim is obvious to one in the ordinary skilling the art   is similar to the fiber path mentioned within the patented application , since the link is within the path and are understood by one in the ordinary skills as the same entity.

As per claim 4, The receive device as claimed in claim 1, wherein the current status state is one among a group of possible status states comprising: a) an OTDR measurement is ongoing; and b) an OTDR measurement is completed. 



As per claim 2, The receive device as claimed in claim 1, wherein the current status state is one among a group of possible status states comprising: a) an OTDR measurement is ongoing;  and b) an OTDR measurement is completed. 





As per claim 5, The receive device as claimed in claim 1, wherein the current status state is one among a group of possible status states comprising: a) an OTDR measurement is ongoing; b) an OTDR measurement is completed and c) no connectivity.
As per claim 3,  The receive device as claimed in claim 1, wherein the current status state is one among a group of possible status states comprising: a) an OTDR measurement is ongoing;  b) an OTDR measurement is completed and c) no 
Connectivity. 
As per claim 6, The receive device as claimed in claim 1, wherein the status signal comprises OTDR test light pulses when a current status state comprises a) an OTDR measurement is ongoing. 

As per claim 4, The receive device as claimed in claim 1, wherein the status signal 
comprises OTDR test light pulses when a current status state comprises a) an 
OTDR measurement is ongoing.

As per claim 7, The receive device as claimed in claim 1, wherein the receive device comprises a battery level indicator.  


As per claim 5, The receive device as claimed in claim 1, wherein the receive device comprises a battery level indicator.
 

As per claim 8, The receive device as claimed in claim 1, wherein the current status state further indicates a test result status.  

As per claim 6, The receive device as claimed in claim 1, wherein the current status state further indicates a test result status.


As per claim 9, The receive device as claimed in claim 8, wherein the current status state is one among a group of possible status states comprising: a) an OTDR measurement is ongoing; b) OTDR measurement is completed and results are PASS; and c) OTDR measurement is completed and results are FAIL.

As per claim 7, The receive device as claimed in claim 6, wherein the current status state is one among a group of possible status states comprising: a) an OTDR measurement is ongoing;  b) OTDR measurement is completed and results are PASS;  and c) OTDR measurement is completed and results are FAIL.

As per claim 10, The receive device as claimed in claim 8, wherein the status indicator comprises a set of light emitting diodes (LEDs).

As per claim 8,The receive device as claimed in claim 6, wherein the status indicator 
comprises a set of light emitting diodes (LEDs).

As per claim 11, An OTDR system comprising: an OTDR unit to be connected to one end of an optical fiber link under test and comprising: an OTDR acquisition device connectable toward an end of an optical fiber link under test for performing one or more OTDR acquisitions toward the optical fiber link; a processing unit configured to analyze the one or more OTDR acquisitions; and a status state transmitter configured to send a status signal representative of a current status state; and a receive device to be connected to the other end of the optical fiber link under test and comprising: a light source connectable toward the optical fiber link under test to transmit a presence signal that is detectable by the OTDR unit; and a status indicator to notify a user of the receive device of the current status state received from the OTDR unit; OPT-101 US-1-49-wherein the OTDR unit is configured to detect a presence of the receive device at an opposite end of the optical fiber link under test by detecting the presence signal.
  As per claim 11,  An OTDR system comprising: an OTDR unit to be connected to one end of an optical fiber link under test and comprising: an OTDR acquisition device 
connectable toward an end of an optical fiber link under test for performing 
one or more OTDR acquisitions toward the optical fiber link;  a processing unit 
configured to analyze the one or more OTDR acquisitions;  and a status state 
transmitter configured to send a status signal representative of a current 
status state;  and a receive device to be connected to the other end of the 
optical fiber link under test and comprising: an optical fiber path connectable 
toward the optical fiber link under test and comprising event features defining 
a signature that is detectable by the OTDR unit;  and a status indicator to 
notify a user of the receive device of the current status state received from 
the OTDR unit;  wherein the processing unit is configured to determine a 
presence of the receive device at an opposite end of the optical fiber link 
under test by detecting the signature in the one or more OTDR acquisitions.
As per claim 14, The OTDR system as claimed in claim 11, wherein the status state transmitter comprises a light signal generator configured to send a status signal representative of a current status state via the optical fiber link under test; and wherein the receive device further comprises a status detector coupled to the optical fiber path to receive a status signal propagating along the optical 
fiber link under test and determine the current status state therefrom.
As per claim 12,  The OTDR system as claimed in claim 11, wherein the status state 
transmitter comprises a light signal
generator configured to send a status 
signal representative of a current status state via the optical fiber link under test;  and wherein the receive device further comprises a status detector coupled to the optical fiber path to receive a status signal propagating along the optical fiber link under test and determine the current status state therefrom.
As per claim 15, The OTDR system as claimed in claim 11, wherein the OTDR unit comprises a status indicator to notify a user of the OTDR unit of the current status state.
As per claim 13,  The OTDR system as claimed in claim 11, wherein the OTDR unit 
comprises a status indicator to notify a user of the OTDR unit of the current status state.
As per claim 16,The OTDR system as claimed in claim 11, wherein the current status state is one among a group of possible status states comprising: a) an OTDR measurement is ongoing; b) an OTDR measurement is completed and c) no connectivity.
 As per claim 14, The OTDR system as claimed in claim 11, wherein the current status state is one among a group of possible status states comprising: a) an OTDR measurement is ongoing;  b) an OTDR measurement is completed and c) no
connectivity.
As per claim 17, The OTDR system as claimed in claim 11, wherein the status signal comprises OTDR test light pulses when a current status state comprises a) an OTDR measurement is ongoing.
As per claim 15,  The OTDR system as claimed in claim 11, wherein the status signal comprises OTDR test light pulses when a current status state comprises a) an 
OTDR measurement is ongoing.
As per claim 18,The OTDR system as claimed in claim 11, wherein the current status state further indicates a test result status.
As per claim 16,  The OTDR system as claimed in claim 11, wherein the current status state further indicates a test result status.



In regards to Claim 11 the Patent Application No : 10,862,582 does not explicitly
mention the following limitation “a light source … to transmit a presence signal…;… wherein the OTDR unit … the presence signal.”, It would have been obvious to one in the ordinary skills in the art to understand that the Patent application shows  a LASER SOURCE ( 160) which well known by ordinary skills in the art as a light source   within FIG. 4 ,  and “to transmit a presence signal”  - the following is obvious to one in the ordinary skills in the art as a signal that is sent by the LASER SOURCE ( 160) to the OTDR unit when the light is activated, and the “OTDR unit” is mentioned within the current applicant claim is  shown within patented application  as FIG. 4 ( 112)  and the processing unit as FIG. 4 ( 142).  It is obvious to one in the ordinary skills in the art the processing unit is within the OTDR unit and the processing ( as to the detection of the signal) of the received signal is done by the same unit, so it is obvious that the OTDR unit within the current applicant processes signal similar to the processing unit of the patented application.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ.459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


3.  Claim 1  is rejected under 35 U.S.C 103 as being unpatentable over Aguren (USPUB 20120020672) in view of Bartur et al. (USPAT 9143236).

As per claim 1,  Aguren  teaches A receive device to be used with an Optical Time-Domain Reflectometer (OTDR) unit when the OTDR unit  ( FIG. 8- 600a, Paragraph [0040]- “…the OTDR control logic of the circuitry 600a …”) and the receive device are connected toward opposite ends of an optical fiber link under test ( FIG. 8 shows a fiber link 124 that is being in testing and opposite location are OTDR controller (600a & 600b) And Paragraphs [0040-0041])  , the receive device comprising: a light source connectable toward the optical fiber link under test to transmit a presence signal that is detectable by the OTDR unit ( Paragraph [0035]- “…The OTDR control logic 631 controls the light source driver 611 to generate an OTDR test signal, for example an OTDR pulse, that travels into the transmission channel 121 and the corresponding connected external optical fiber 124….”) ; 

Aguren   does not explicitly teach a status detector coupled to the optical fiber link under test to receive a status signal propagating along the optical fiber link under test and determine a current status state therefrom; and a status indicator to notify a user of the receive device of the determined current status state.
However, within analogous art, Bartur et al. teaches a status detector coupled to the optical fiber link under test to receive a status signal propagating along the optical fiber link under test and determine a current status state therefrom ( Figure 2a- SIGNAL DETECT ( SD) – 220 for reporting link status  taught within Col. 12 , lines 55-65) ; and a status indicator to notify a user of the receive device of the determined current status state ( Col. 14, lines 32-48) .
	One of ordinary skill in the art would have been motivated to combine the teaching of Bartur et al. within the modified teaching of the Optical transceiver having an OTDR mode, and a method of obtaining test data for testing an optical fiber mentioned by Aguren because the Fiber fault detection within data transceiver having micro OTDR (.μ.OTDR) for fiber optic network mentioned by Bartur et al. provides a method and system for detecting and locating fiber faults within optical networks. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Fiber fault detection within data transceiver having micro OTDR (.μ.OTDR) for fiber optic network mentioned by Bartur et al. within the modified teaching of the Optical transceiver having an OTDR mode, and a method of obtaining test data for testing an optical fiber mentioned by Aguren for implementing a method and system for detecting and locating fiber faults within optical networks.

4.  Claims 2 and 3  are rejected under 35 U.S.C 103 as being unpatentable over Aguren (USPUB 20120020672) in view of Bartur et al. (USPAT 9143236) in further view of Preston et al. (USPUB 20160191163).

As per claim 2, Combination of Aguren and  Bartur et al. teach claim 1, 
Combination of Aguren and  Bartur et al. does not explicitly teach wherein said light source is configured to send the presence signal in the form of a response signal upon receiving a ping request from the OTDR unit.
However, within analogous art, Preston et al. teaches wherein said light source is configured to send the presence signal in the form of a response signal upon receiving a ping request from the OTDR unit ( Paragraphs [0381-0383]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Preston et al.  within the combined modified teaching of the Optical transceiver having an OTDR mode, and a method of obtaining test data for testing an optical fiber mentioned by Aguren and the Fiber fault detection within data transceiver having micro OTDR (.μ.OTDR) for fiber optic network mentioned by Bartur et al. because the Real-time fiber optic interferometry controller mentioned by Preston et al. provides a method and system for  sensing fiber optics links within communication network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Real-time fiber optic interferometry controller mentioned by Preston et al. within the combined modified teaching of the Optical transceiver having an OTDR mode, and a method of obtaining test data for testing an optical fiber mentioned by Aguren and the Fiber fault detection within data transceiver having micro OTDR (.μ.OTDR) for fiber optic network mentioned by Bartur et al. for implementing a method and system for sensing fiber optics links within communication network.

As per claim 3,  Combination of Aguren and  Bartur et al. teach claim 1,
Combination of Aguren and  Bartur et al. does not explicitly teach wherein said light source is configured to send a start signal to the OTDR unit to launch an OTDR measurement upon request by the user.
However, within analogous art, Preston et al.wherein said light source is configured to send a start signal to the OTDR unit to launch an OTDR measurement upon request by the user ( Laser or the light source activation taught within Paragraphs [0177-0178] and OTDR system taught within Paragraph [0367])  .

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion


5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637